Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 1 of 26




                               EXHIBIT




                                        7
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 2 of 26




                                        8
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 3 of 26
                                                               FOR COURT USE ONLY




                                        9
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 4 of 26




                                        10
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 5 of 26




                                        11
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 6 of 26




                                                       Assigned for All Purposes




                                        12
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 7 of 26




                                    NATURE OF ACTION




                                             PARTIES




                                             COMPLAINT

                                        13
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 8 of 26




                                             COMPLAINT

                                        14
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 9 of 26




                                  GENERAL ALLEGATIONS




                                             COMPLAINT

                                        15
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 10 of 26




                                             COMPLAINT

                                        16
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 11 of 26




                                             COMPLAINT

                                        17
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 12 of 26




                                             COMPLAINT

                                        18
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 13 of 26




                                        Plai




                                  FIRST CAUSE OF ACTION

         [FRAUD/CONCEALMENT [SEE, E.G. CALIFORNIA CIVIL CODE §§ 1572, 1709, AND

             1710; AND/OR VIOLATION OF 15 USC § 78i - AGAINST ALL DEFENDANTS]




                                             COMPLAINT

                                        19
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 14 of 26




                                             COMPLAINT

                                        20
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 15 of 26




                                 SECOND CAUSE OF ACTION

         [FRAUD/CONCEALMENT [SEE, E.G. CALIFORNIA CIVIL CODE §§ 1572, 1709, AND

           1710; AND/OR VIOLATION OF 18 USC § 1030(a) AGAINST ALL DEFENDANTS]




                                             COMPLAINT

                                        21
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 16 of 26




                                  THIRD CAUSE OF ACTION

               [NEGLIGENT MISREPRESENTATION - AGAINST ALL DEFENDANTS]




                                             COMPLAINT

                                        22
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 17 of 26




                                 FOURTH CAUSE OF ACTION

               [VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200 [AND/OR

                     FRAUD/CONCEALMENT] AGAINST ALL DEFENDANTS]




                                             COMPLAINT

                                        23
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 18 of 26




                                             COMPLAINT

                                        24
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 19 of 26




                                  FIFTH CAUSE OF ACTION

                          [NEGLIGENCE AGAINST ALL DEFENDANTS]




                                             COMPLAINT

                                        25
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 20 of 26




                                    PRAYER FOR RELIEF




                                             COMPLAINT

                                        26
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 21 of 26




                                        27
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 22 of 26




                                        28
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 23 of 26




                                        29
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 24 of 26




                                        30
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 25 of 26




                                        31
Case 1:21-cv-22702-CMA Document 1-1 Entered on FLSD Docket 07/12/2021 Page 26 of 26




                                        32
